Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-21 allowed. The following is an examiner’s statement of reasons for allowance the prior art, taken alone or in combination, does not teach the limitations of the claim.  The closest prior art to the claims of the invention is U.S. Patent Pub. No. 2012/0254911 to Doe, which teaches estimate local market audiences of media content  (see at least ¶0028, ¶0035, ¶0039-0040, ¶0056-0058, ¶0060-0063, ¶0065); further U.S. Patent Pub 2008/0300965 to Doe, which teaches panelist behavior and receiving a second set of panelist behavior (¶0019).  However it is the examiners opinion that the prior art taken alone or in combination, does not teach the limitations of the claims.   Further, the claims are directed to an invention which would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE KURIEN/
Examiner, Art Unit 2421

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421